Election/Restrictions
Claim 1 is allowable. The restriction requirement of species , as set forth in the Office action mailed on 06/05/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups 1-5 is withdrawn.  Claims 2-3, 8-13, directed to computer program elements no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claim 1 and 11 set forth a combination of features for a Master and slave battery monitoring unit which adjusts in real time the wake time allocation for computation. It is appreciated that an “always on” state of the slave batteries would drain the batteries. It is appreciated that a consistent pinging of the slave would also drain the batteries and not be optimized. The instant claim utilizes the temperature data and sensors to adjust slave batteries in an effort to increase their efficiency by allowing them be in a sleep state when it is predictable they will not need to operate, and be more alert in higher likelihood they would need to operate. The combination of features as presented in the instant claims are not found in the prior art or obviated by the prior art. 
PGPUB 2018/0173292 [0052-0054] Utilization of a wakeup current to activate a battery monitor is separate and distinct from the invention as claimed.
PGPUB 2017/0237128 [0035-0037] Temperature indication puts the battery into a standby state, but the time of such is not taught to be adjustable based upon the indication
PGPUB 2017/0190261 [0036-0039] Prior art provides a general teaching of adjusting the predetermined steady state mode of the battery, but does not teach the specificity of the instant claim as to how the adjustable time is set and operation of controlling future times. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723